Citation Nr: 1737470	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable rating for a back disability before April 21, 2011, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran requested to be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at a local VA office.  In May 2016, the Veteran indicated that he wished to participate in an in-person hearing before a VLJ.  The Veteran was scheduled to participate in an in-person hearing before a VLJ at the VA RO in September 2016.  The Veteran has indicated that he was unable to attend his scheduled hearing because he was travelling for work.  The Board finds good cause for the request to reschedule the hearing.  The Veteran should be rescheduled to attend a hearing before a VLJ at the VA RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in Honolulu, Hawaii.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




